Citation Nr: 0319359	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Atlanta, Georgia RO.  Thereafter, jurisdiction over the 
claims folder was transferred to the Pittsburgh, Pennsylvania 
RO.  

The Board notes that in a written statement received by the 
RO in June 2002, the veteran withdrew the issue of 
entitlement to service connection for a seizure disorder from 
appellate status.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's current, bilateral hearing loss disability 
is etiologically related to noise exposure during his active 
military service.

3.  Tinnitus was not present during the veteran's active 
military service or until years thereafter, and is not 
etiologically related to the veteran's active military 
service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, and letters from the 
RO to the veteran, in particular February 2001 and April 2002 
letters, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the nature and etiology of any currently present 
bilateral hearing loss disability and tinnitus.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

Factual Background

The veteran served on active duty from March 1951 to May 
1955.  The veteran's service medical records are negative for 
evidence of tinnitus or hearing loss.

The veteran's DD Form 214 notes that his military 
occupational specialty (MOS) during service was aircraft 
engine mechanic.

A March 1986 clinical report from West Penn Audio-Vestibular 
Laboratory notes that the veteran was seen for a hearing 
evaluation.  The audiologist noted that the veteran had 
normal hearing sensitivity for speech and pure tones through 
1000 Hertz with a mild sloping to severe high frequency 
sensorineural loss in his right ear and mild loss of 
sensitivity for speech with a moderate to severe 
sensorineural loss for the high frequencies in his left ear.  
He was fitted for a hearing aid for his left ear.

An April 1994 clinical report from Health America notes that 
the veteran was seen for a hearing evaluation.  Mild 
sensorineural hearing loss was noted bilaterally, left 
greater than right.  Speech discrimination ability was 
excellent for the right ear and good for the left ear.  

In June 1999, the veteran submitted the current claim for 
service connection for hearing loss and tinnitus.  He stated 
that during his military service, he was exposed to loud 
noises every day and did not wear any ear protection.  In 
support of his claim, he submitted a statement from his 
brother, who said that the veteran entered service with good 
hearing, was exposed to noise as an aircraft mechanic during 
service, and had difficulty hearing after service.

On the authorized VA audiological evaluation in March 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
60
65
65
LEFT
-
55
75
85
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The audiologist noted the veteran's complaints of hearing 
loss since the 1950's and constant bilateral tinnitus for 20 
years.  She noted the veteran's history of noise exposure 
during service from 1951 to 1955, and his exposure to 
occupational noise while employed as an auto mechanic for 22 
years thereafter.  The audiologist stated:

I would, however, offer the opinion that 
the hearing loss may have started as a 
result of noise exposure [the veteran] 
experienced during military service, but 
the progression of the loss to the 
current thresholds and the tinnitus 
present for the past 20 years are most 
likely due to occupational noise exposure 
and presbycusis (normal aging process).

A March 2001 VA ear disease examination report notes the 
veteran's complaints of hearing loss and tinnitus.  The 
examiner noted the veteran's history of noise exposure while 
serving as an aviation mechanic during service.  This 
examiner stated that the veteran's hearing loss was probably 
due to noise exposure and age-related presbycusis.  She also 
commented that it would not be surprising if the hearing loss 
developed shortly after prolonged exposure to airplane 
engines, as the veteran contended, although she had no way of 
confirming this.

The veteran testified during a June 2002 personal hearing 
that he was exposed to loud noises during his military 
service.  He stated that he was an aviation mechanic for 4 
years, and did not wear ear protection.  The veteran further 
testified that, following service, he did not seek treatment 
for his hearing loss disability until 1986.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


I.  Bilateral Hearing Loss Disability

The Board notes that hearing acuity is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

As indicated above, the March 2001 VA audiological evaluation 
demonstrates that the veteran currently has bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.

As previously noted, service medical records note no 
complaints or findings related to hearing loss disability.  
Although the post-service medical evidence does not show the 
presence of a hearing loss disability until March 1986, the 
record confirms that the veteran was subjected to noise 
exposure coincident to his service duties as an aircraft 
mechanic, and the March 2001 VA examiners have provided 
opinions supporting the contention that the veteran's hearing 
loss disability is at least in part due to service noise 
exposure.  The record contains no medical opinion indicating 
that the hearing loss disability is unrelated to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is supportive of the veteran's claim. 



II.  Tinnitus

Pertinent to the claim for service connection for tinnitus, 
the Board notes that the veteran's service medical records 
are negative for complaints or findings of tinnitus.  The 
veteran is currently diagnosed with tinnitus; however, the 
first evidence of the veteran's complaints of tinnitus, as 
noted above, is a March 2001 VA examination report, which 
reflects that the veteran reported a 20-year history of 
tinnitus.  

In addition, there is absolutely no medical evidence of a 
nexus, or relationship, between the tinnitus first diagnosed 
post service and the veteran's active military service.  
Moreover, in March 2001, the VA audiologist noted a diagnosis 
of tinnitus and stated that the tinnitus, only present for 
the past 20 years, was "most likely due to occupational 
noise exposure (the veteran's 22 years as an auto mechanic) 
and presbycusis."  

The evidence of a nexus between the veteran's tinnitus and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's tinnitus and his period of active duty, 
service connection for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is denied.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

